Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, FIGS. 1-6 in the reply filed on 07/28/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by YANG (Pub. No.: US 2018/0108619).

    PNG
    media_image1.png
    786
    1021
    media_image1.png
    Greyscale

Re claim 1, YANG, FIG. 12 teaches a semiconductor device package, comprising: 
a substrate (10) including a first surface (top), a second surface (bottom) opposite to the first surface, and a first edge (top edge on top of [LP], label as [FE], FIG. 21 [as shown above]) and a second edge (left edge) connecting the first surface to the second surface, wherein the first edge is shorter than the second edge; 
a semiconductor die (26) disposed on the first surface of the substrate; and 
a first encapsulant (22) disposed on the first surface of the substrate and encapsulating the semiconductor die, wherein the first encapsulant comprises at least one first lock portion ([FLP], part of FIG. 12 as listed above, note at it is comparable with FIG. 1A of Applicant’s drawing) extending from the first surface [FUP] to the second surface [FLP] and penetrating through the substrate via the first edge (the front surface of 26, [FE]).
Re claim 2, YANG, FIG. 15 and 22 the semiconductor device package of claim 1, wherein the at least one first lock portion [FE] separates the first edge into at least two first segmented edge planes (along the left via right side edge of 26).
Re claim 3, YANG, FIG. 15 and 22 the semiconductor device package of claim 1, wherein the first edge includes at least one first recess (formed between chip 26 and solder sphere) recessed from the first edge [FE], and the at least one first lock portion [FlockP] is filled into the at least one first recess.
Re claim 4, YANG, FIG. 12 teaches the semiconductor device package of claim 3, wherein the first lock portion [FlockP] comprises a first upper portion [FUP] disposed on the first surface, a first bottom portion [FLP] disposed on the second surface, and a first latch portion [FlatchP] connected to the first upper portion and the first bottom portion, and engaged with the first recess (formed between chip 26 and solder sphere).
Re claim 5, YANG, FIG. 12 teaches the semiconductor device package of claim 4, wherein the first encapsulant comprises a plurality of the first lock portions ([FlockP] formed along the left via right side edge of 26).
Re claim 6, YANG, FIG. 12 teaches the semiconductor device package of claim 5, wherein at least two adjacent first bottom portions ([FLP] of the right sidewall of the chip on the left via ([FLP] of the left sidewall of the chip 26 on the right) of the first lock portions are separated from each other with a first spacing.
Re claim 7, YANG, FIG. 12 teaches the semiconductor device package of claim 5, wherein at least two adjacent first bottom portions (the two ([FLP] which are separated by the solder spheres) of the first lock portions [FlockP] are connected to each other.
Re claim 8, YANG, FIGS. 23 and 12 teaches the semiconductor device package of claim 6, wherein the first encapsulant further comprises a plurality of second lock portions (second [FLockP] of chip 26 located on the far right of FIG. 23) extending from the first surface to the second surface and penetrating through the substrate through the second edge.
Re claim 9, YANG, FIGS. 23 and 12 teaches the semiconductor device package of claim 8, wherein the second lock portions (second [FLockP] of chip 26 located on the far right of FIG. 23) separate the second edge (of the chip 26 located in the far right of section 16 of chip 26) into a plurality of segmented edge planes.
Re claim 10, YANG, FIGS. 23 and 12 teaches the semiconductor device package of claim 8, wherein the second edge (second [FLockP] of chip 26 located on the far right of FIG. 23) includes a plurality of second recesses (formed between chip 26 and solder sphere) recessed from the second edge, and the second lock portions are filled into the second recesses respectively.
Re claim 11, YANG, FIGS. 23 and 12 teaches the semiconductor device package of claim 10, wherein the second lock portions each comprises a second upper portion disposed on the first surface, a second bottom portion disposed on the second surface, and a second latch portion connected to the second upper portion and the second bottom portion, and engaged with the second recess.
Re claim 12, YANG, FIGS. 23 and 12 teaches the semiconductor device package of claim 11, wherein at least two adjacent second bottom portions (formed between chip 26 and solder sphere of the far right section 16 of FIG. 23) of the second lock portions are separated from each other with a second spacing.
Re claim 13, YANG, FIGS. 23 and 12 teaches the semiconductor device package of claim 12, wherein the second spacing (said the spacing of the bigger chip in the far right section 16 of FIG. 23) is larger than the first spacing (via the spacing of the smaller chip in the far left section 16).
Re claim 14, YANG, FIGS. 23 and 12 teaches the semiconductor device package of claim 12, further comprising: a circuit board disposed under the second surface of the substrate; a plurality of electrical conductors disposed between and electrically connected to the substrate and the circuit board; and a second encapsulant disposed at least between the substrate and the circuit board and encapsulating the electrical conductors.
Re claim 15, YANG, FIGS. 23 and 12 teaches the semiconductor device package of claim 14, wherein the second encapsulant [SecondE] comprises a plurality of fillers (formed between solder spheres which formed underneath 26), and the second spacing (the width of [SecondE] of the chip 26 formed in the far right section 16) is substantially larger than three times a size of the filler.
Re claim 16, YANG, FIG. 15 teaches a semiconductor device package, comprising: 
a substrate (10) including a first surface (top), a second surface (bottom) opposite to the first surface, and an edge (right edge of FIG. 21) connecting the first surface to the second surface; 
a semiconductor die (26) disposed on the first surface of the substrate; 
a first encapsulant (22, ¶ [0044]) disposed on the first surface of the substrate and encapsulating the semiconductor die, wherein the first encapsulant comprises a plurality of lock portions [FLP] each including an upper portion [FUP] disposed on the first surface, a bottom portion [FLP] disposed on the second surface, and a latch portion [FlatchP] connected to the upper portion and the bottom portion and penetrating through the edge [FE], wherein two adjacent bottom portions of the latch portions are separated with a spacing; 
a circuit board (111, [0030]) disposed under the substrate, wherein the circuit board includes a surface facing the second surface of the substrate; and 
a second encapsulant [SecondE] disposed between the surface of the circuit board (111) and the second surface of the substrate, and filling in the spacing.
Re claim 17, YANG, FIG. 15 and 22 the semiconductor device package of claim 16, further comprising a plurality of electrical conductors (solder spheres formed below 26) disposed between and electrically connected to the substrate (10) and the circuit board (111), and encapsulated by the second encapsulant [SecondE].
Re claim 18, YANG, FIG. 15 and 22 the semiconductor device package of claim 16, wherein the second encapsulant [SecondE] comprises an underfill layer comprising a plurality of fillers (formed between solder spheres), and the spacing is substantially larger than three times a size of the filler (horizontal with of [SecondE] via the width of the fillers formed between the solder spheres).
Re claim 21, YANG, FIG. 12 teaches the semiconductor device package of claim 4, wherein at least a portion of the first latch portion [FlatchP] is exposed from the first edge [FE].
Re claim 22, YANG, FIG. 12 teaches the semiconductor device package of claim 6, wherein at least two adjacent first bottom portions of the first lock portions ([FlockP] of the chip 26 on the right via the [FlockP] of the chip 26 on the left) are connected to each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894